               Case 1:20-cv-02353-ELH Document 24 Filed 10/20/20 Page 1 of 2



                                   United States District Court
                                      District Of Maryland
     Chambers of                                                                       101 West Lombard Street
Ellen Lipton Hollander                                                                 Baltimore, Maryland 21201
  District Court Judge                                                                       410-962-0742

                                              October 20, 2020

      MEMORANDUM TO ALLEN B. HOLZMAN AND COUNSEL


             Re:     Seymour v. Federal Home Loan Mortgage Corp. et al.
                     Civil Action No. ELH-20-2353
      Dear Mr. Holzman and Counsel:

             As you know, on July 1, 2020, plaintiffs Nijae and Deontrae Seymour filed suit in the

      Circuit Court for Baltimore City against defendants River Oaks Properties, LLC; Elliot Dackman;

      Federal Home Loan Mortgage Corporation (“FHLMC”); National City Mortgage Company; TLH

      Realty, Inc. (“TLH”); and Allen B. Holzman and/or Estate of Allen B. Holzman.            ECF 3 (the

      “Complaint”). Plaintiffs allege damages as a result of exposure to lead based paint. Id. FHLMC

      removed the case to federal court on August 14, 2020. ECF 1.

             On October 19, 2020, Mr. Holzman, who is self-represented, submitted an answer to the

      Complaint. ECF 23 (the “Answer”). In his Answer, defendant states: “Defendants, Allen B

      Holzman, and Estate of Allen B Holzman (which does not exist), and TLH Realty, Inc. (hereafter

      “Answering Defendants”) hereby respond to the Complaint filed by Plaintiffs….” Id. at 1

      (emphasis added).

             It “has been the law for the better part of two centuries ... that a corporation may appear in

      the federal courts only through licensed counsel.” Rowland v. California Men's Colony, Unit II

      Men's Advisory Council, 506 U.S. 194, 201 (1993). This principle applies to a limited liability

      company and to a professional association. See Local Rule 101.1(a) (“All parties other than
          Case 1:20-cv-02353-ELH Document 24 Filed 10/20/20 Page 2 of 2




individuals must be represented by counsel”). Accordingly, Mr. Holzman may represent himself

in this matter, but he is not allowed to speak for the business entity defendant.

        A district court has discretion to grant a reasonable continuance to enable an unrepresented

corporate party to secure an attorney. See RZS Holdings AVV v. PDVSA Petroleo S.A., 506 F.3d

350, 356 (4th Cir. 2007) (reversing, for abuse of discretion, a district court's denial of such a

continuance). Accordingly, I shall extend through November 16, 2020, the deadline for TLH to

respond to the Complaint, in order to provide the entity an opportunity to secure counsel.

        Despite the informal nature of this Memorandum, it is an Order of the Court and the Clerk

is directed to docket it as such.


                                              Very truly yours,
                                                      /s/
                                              Ellen Lipton Hollander
                                              United States District Judge




                                                -2-
